Citation Nr: 1135747	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1950 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veteran's Law Judge of the Board, commonly referred to as a Travel Board hearing.

The Board subsequently issued a decision in October 2010 denying another claim the Veteran also had appealed - for service connection for bilateral hearing loss, but reopening this claim for a bilateral knee disability on the basis of new and material evidence.  However, rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development of this claim especially included having the VA compensation examiner that had provided an opinion in May 2007 provide a supplemental opinion concerning the likelihood the Veteran's current bilateral knee disability - in particular, the degenerative joint disease (arthritis), is a residual of additional injuries during service this VA examiner had not considered when providing the May 2007 opinion.  This VA examiner provided this requested additional comment in November 2010 and, after considering this supplemental opinion, the AMC issued a supplemental statement of the case (SSOC) in August 2011 continuing to deny service connection for this disability.  So this claim is again before the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran developed degenerative joint disease in his knees many years after his separation from active duty, and the most probative evidence indicates this disease and all current knee disability is unrelated to his military service - including especially to injuries he sustained during his service.


CONCLUSION OF LAW

The Veteran's current bilateral knee disability is not due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify and duty-to-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The duty to notify has been satisfied in this case by way of letters to the Veteran in October 2006 and March 2007.  These letters informed him of the evidence required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  That March 2007 letter also apprised him of the specific reasons this claim was previously denied, so not just of the requirements for establishing his underlying entitlement to service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  And, in any event, the Board reopened the claim in October 2010, so even had he not received this required Kent notice, this would have been inconsequential and, thus, at most nonprejudicial, i.e., harmless error because the Board reopened the claim, regardless.  38 C.F.R. § 20.1102.

It equally deserves mentioning that those October 2006 and March 2007 letters apprised the Veteran of the downstream disability rating and effective date elements of his claim, in compliance with Dingess.  As well, those letters were sent prior to initially adjudication his claim in June 2007, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).


The Veteran therefore has received all required VCAA notice, and there is no pleading or allegation that he has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing an error is harmful or prejudicial normally falls upon the party attacking agency's determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records that he and his representative cited as potentially relevant.  He also had a VA compensation examination May 2007 for a medical nexus opinion concerning whether his bilateral knee disability was related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But since that VA examiner only had considered one knee injury in service, and there was evidence of two knee injuries in service, so additional pertinent trauma, the Board remanded this claim in October 2010 and requested that this same VA examiner offer additional medical comment on this determinative issue of causation with consideration of both injuries.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  In a November 2010 addendum report, this same VA examiner considered this additional injury in service.  So there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  Therefore, the Board may proceed with the adjudication of this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease (i.e., arthritis) is considered a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows the Veteran had a chronic condition in service or during an applicable presumptive period per 38 C.F.R. §§ 3.307, 3.309 and still has such condition.  If, however, chronicity (permanency) of disease or injury in service is not shown or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), varicose veins, pes planus (flat feet)), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, ultimately, the determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.

The determination as to whether these requirements of service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its probative value, i.e., weight.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran claims that he developed arthritis in his knees as a result of two parachute-jump injuries while service.  He testified during his August 2010 hearing that the first injury occurred during a night jump in the early part of his service while stationed at Fort Bragg, North Carolina, and that the second injury occurred during a jump in Japan sometime between 1952 and 1953.

The Veteran's STRs are unremarkable for any indications of complaints or treatment for a knee injury at Fort Bragg, prior to his deployment to Japan.  Nevertheless, the Board's October 2010 remand alluded to the fact that these claimed injuries seemingly had occurred based on his credible statements and hearing testimony and given that it was recorded he was sick on the 15th and 25th of November in 1952 and that he was returned to light duty with a walker.  The records concerning his service further indicated that, in January 1953, he had received treatment for what was described as an old knee injury.  And a July 1953 treatment note indicated he had fractured both patella and had residual symptoms involving his knees.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (reaffirming that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).


So the STRs indicated he had injured both knees in service, as alleged.  However, it was indeterminate whether those injuries in service had resulted in chronic residual disability.  It also had not been shown that he had arthritis as a consequence during his service or even within the one-year presumptive period following the conclusion of his service, meaning by April 1956.  Arthritis, incidentally, must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Continuity of symptomatology since service had not been established, either.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment.  But the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint or diagnosis until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, a January 1957 VA examination report notes the Veteran's complaints of pain and swelling of the right knee.  However, X-rays were unremarkable.  The examiner thus concluded there was no then current orthopedic pathology.  A July 1973 VA examination report, so from some 16 years later, also notes the Veteran's complaints of bilateral knee pain - but which similarly could not be attributed to an underlying diagnosis.  The diagnosis was simply "history of pain in both knees."  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) ( "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

A January 1978 VA outpatient treatment record notes the Veteran's complaints of pain in his left ankle and right knee.  But just as previously, a physical examination revealed no actual disability concerning the knee.  When examined by VA in February 1979, the Veteran reported pain in his feet, knees, and back.  But, yet again, no diagnosed disability involving either knee was identified following an objective physical examination.  

It was not until 2001 that a bilateral knee disability was first diagnosed.  Records dated in 2003 from the Tallahassee Orthopedic Clinic note that an MRI in 2001 was positive for a medial meniscus tear of both knees.  None of these records, however, indicated that either knee disability was related to the Veteran's military service, including especially to any injury he had sustained during his service such as in a parachute jump.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


In a May 2007 VA examination report, the examiner recorded the Veteran's history that he had injured both knees in a parachute jump in approximately July 1953.  This reportedly had resulted in being placed on light duty for several months and being permanently taken off jump status.  The Veteran denied sustaining any fracture, however (despite the mention of fractured patellae in his STRs).  It was noted that between 1953 and 2003, when he had his first knee surgery, he had little or no problems with either leg.  Following a physical examination, the diagnosis was degenerative joint disease of both knees.  But the examiner then indicated this disability "is not service connected."  He explained that the record noted bilateral patella fractures in July 1953, but that the Veteran had denied fracturing either knee, as he was never casted, never issued crutches, and had never used a brace.  His injury was treated with light duty and removal from jump status.  The examiner determined the arthritis affecting the Veteran's knees, instead, is due to the natural aging process and unrelated to the injury in 1953.

Since, however, this VA examiner only had considered the 1953 injury without also considering the prior injury at Fort Bragg, the Board remanded the claim in October 2010 and requested that this same VA examiner provide an addendum opinion based on his consideration of both injuries, not just one.  He submitted this additional requested opinion in November 2010.  Prior to commenting, he indicated that he had once again reviewed the claims file for the pertinent medical and other history, including this time considering that the Veteran had sustained two knee injuries in service, not just one.  This examiner concluded, however, that the prior additional injury at Fort Bragg was irrelevant to his ultimate conclusion that there was no nexus between the Veteran's bilateral knee disability and his service.  In explanation, this examiner stated, "[w]hether this Veteran had 1, 2, 3, or 4 injuries to his knees in service, there is still no evidence of a chronic ongoing condition associated with his military service, they were all apparently self-limiting injuries."  This examiner therefore has continued to disassociate the current knee disability, namely, the degenerative arthritis, from the Veteran's military service irrespective of the number of injuries he sustained in service.  Instead, this examiner has cited the normal aging process as the more likely cause.

There is no disputing the Veteran sustained relevant knee injuries while in service, but there still has to be current disability as a residual of those injuries.  He also admittedly has had complaints of pain, etc., concerning his knees during the many years since his service ended, even before there was an underlying diagnosis of arthritis, but he apparently admitted to the VA compensation examiner that this pain was not on a continual basis of the type contemplated by 38 C.F.R. § 3.303(b), rather, more sporadic.  So he has not established continuity of symptomatology since service as another means of satisfying this nexus requirement.  And there is no medical evidence in the file refuting this VA examiner's unfavorable opinion, so his opinion is uncontroverted.  This opinion therefore constitutes the most compelling evidence against the Veteran's claim since it was based on a review of the pertinent medical and other history - indeed, two reviews, initially in May 2007 and more recently in November 2010, and is supported by sound medical rationale.  See Nieves-Rodriguez, 22 Vet. App. 295, 305-06 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See, too, Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating VA examiners are presumed competent absent any challenge to their competency or qualifications).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (indicating the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).


The Board thus finds that the most probative evidence is against the Veteran's claim that his bilateral knee disability is related to his military service, including especially to the two injuries he sustained during parachute jumps.  And while he is competent to proclaim having experienced knee pain even before the initial diagnosis of arthritis longer after service, he as mentioned has not established that he has experienced continuous pain (i.e., continuity of symptomatology) since those injuries in service, as required by 38 C.F.R. § 3.303(b), as the statements he personally made to the VA examiner tend to refute this notion.  Moreover, he is not competent to ascribe any intervening knee pain to the eventual diagnosis of arthritis since, as mentioned, arthritis must be objectively confirmed by X-ray (see again 38 C.F.R. § 4.71a, Diagnostic Code 5003), which it was not on some of the earlier occasions mentioned when he had complaints of knee pain, and since arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a bilateral knee disability.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim for service connection for a bilateral knee disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


